ORDER
By order dated March 8, 2007, we granted certiorari to review the Court of Appeals’ decision in Tomlinson v. Mixon, *446367 S.C. 467, 626 S.E.2d 43 (Ct.App.2006). Petitioners have filed their brief. Respondent’s brief is due May 9, 2007. However, the parties have now submitted a “Consent Agreement to Dismiss Appeal,” in which they state they have amicably resolved the case, agreed to dismiss this matter, and agreed to bear their own costs and expenses. Accordingly, they request that we enter an order of dismissal and that the case be remitted to the circuit court so the parties can seek an order disbursing funds on deposit with the clerk of court.
We find the parties have complied with the requirements of Rules 231(b) and 232(a), SCACR. We therefore accept the parties’ “Consent Agreement to Dismiss Appeal,” vacate the Court of Appeals’ opinion in Tomlinson v. Mixon, supra, and dismiss this matter.
IT IS SO ORDERED.
JEAN H. TOAL C.J., JAMES E. MOORE, E.C. BURNETT, III, and COSTA M. PLEICONES, JJ.
WALLER, J., not participating.